        Case 1:19-cv-05523-SDG Document 25 Filed 02/27/20 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

BERKELEY VENTURES II, LLC

             Plaintiff,
                                                 Civil Action File No.
v.                                               1:19-cv-05523-ODE

SIONIC MOBILE CORPORATION and
RONALD D. HERMAN,

             Defendants.


  SIONIC MOBILE CORPORATION’S MOTION TO LIFT SEAL AND
  FOR LEAVE TO FILE ADDITIONAL REPLY BRIEF IN SUPPORT
  OF ITS MOTION TO DISQUALIFY BUSCH, SLIPAKOFF, MILLS &
           SLOMKA, LLC AS COUNSEL OF RECORD

      Defendant Sionic Mobile Corporation (“Sionic”) respectfully submits

this motion to lift seal and for leave to file an additional reply brief in support

of its Motion to Disqualify Busch, Slipakoff, Mills & Slomka, LLC (“Busch

Slipakoff”) as counsel of record to Plaintiff Berkeley Ventures II, LLC

(“Berkeley”) upon disclosure of the redacted material to Sionic.

      The Court granted Plaintiff’s motion for leave to file under seal based

on Plaintiff’s assertion that the redacted material in Plaintiff’s Memorandum

of Law in Opposition to Defendant Sionic Mobile Coporation’s Motion to

Disqualify Busch Slipakoff Mills and Slomka, LLC as Counsel of Record and



                                         1
       Case 1:19-cv-05523-SDG Document 25 Filed 02/27/20 Page 2 of 4




the Declaration of Adam Slipakoff are privileged attorney-client

communications. Approximately three-and-a-half pages out of eight pages of

Plaintiff’s statement of facts is redacted. Approximately 37 paragraphs of

Slipakoff’s declaration are partially or wholly redacted. Therefore, Defendant

Sionic has not received notice of the evidence upon which Berkeley relies in

opposition to Sionic’s Motion to Disqualify.

      Sionic requests the Court to lift the seal and grant Sionic permission to

receive and review the full, unredacted versions of Plaintiff’s Memorandum of

Law in Opposition to Defendant Sionic Mobile Coporation’s Motion to

Disqualify Busch Slipakoff Mills and Slomka, LLC as Counsel of Record and

the Declaration of Adam Slipakoff, and grant it leave to file an additional

reply brief in support of its Motion to Disqualify after it has had opportunity

to review the full brief and evidence presented by Berkeley.

      Respectfully submitted this 27th day of February, 2020.




                                       2
Case 1:19-cv-05523-SDG Document 25 Filed 02/27/20 Page 3 of 4




                                 /s/ Simon Jenner
                                 Simon Jenner, Esq.
                                 Georgia Bar No. 142588
                                 simon.jenner@bakerjenner.com
                                 Richard J. Baker, Esq.
                                 Georgia Bar No. 033879
                                 rick.baker@bakerjenner.com
                                 Baker Jenner LLLP
                                 210 Interstate North Parkway, SE
                                 Suite 100
                                 Atlanta, GA 30339
                                 Telephone: (404) 400-5955
                                 Attorneys for Defendant Sionic
                                 Mobile Corporation




                             3
       Case 1:19-cv-05523-SDG Document 25 Filed 02/27/20 Page 4 of 4




           CERTIFICATE OF COMPLIANCE AND SERVICE

      I certify that the foregoing has been prepared in accordance with Local

Rule 5.1C, using Century Schoolbook, 13 point. I further certify that on

February     27,   2020,      I   electronically    filed   SIONIC    MOBILE

CORPORATION’S MOTION TO LIFT SEAL AND FOR LEAVE TO FILE

ADDITIONAL REPLY BRIEF IN SUPPORT OF ITS MOTION TO

DISQUALIFY BUSCH, SLIPAKOFF, MILLS & SLOMKA, LLC AS

COUNSEL OF RECORD with the Clerk of Court using the CM/ECF system

which will automatically send email notification of such filing to the following

attorneys of record:


                                  Bryan E. Busch
                                  Laura Mirmelli
                       Busch, Slipakoff, Mills & Slomka, LLC
                            Riverwood 100, 21st Floor
                             3350 Riverwood Parkway
                                 Atlanta, GA 30339

                                            /s/ Simon Jenner
                                            Georgia Bar No. 142588
                                            Attorney for Defendant Sionic
                                            Mobile Corporation
                                            Baker Jenner LLLP
                                            210 Interstate North Parkway, SE
                                            Suite 100
                                            Atlanta, GA 30339
                                            Telephone: (404) 400-5955
                                            E: simon.jenner@bakerjenner.com



                                        1
